Title: From George Washington to Major General William Heath, 27 February 1778
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Valley Forge 27th Feby 1778

I have been regularly favd with yours of the 13th 18th 19th and 25th January and 10th current. As these letters principally respect your transactions with General Burgoine, you will be guided by the directions of Congress in every point that relates to him. If they consent to the Exchange of Colo. Anstruther and Lord Napier I have not the least objection. I only desire that the exchange may not be carried into execution untill Mr Boudinot the Commy General of Prisoners informs you what Officers you are to demand in return for them. If the matter takes place be pleased to mention Lord Napier’s rank.
Considering Genl Learneds ill state of health I think his resignation had better be accepted of, more especially as from the nature of his complaint it does not appear that he can ever be able to bear the fatigues of a Campaign. I would therefore advise him to make his resignation, with the reasons for so doing, to Congress, who are the proper Body to receive it. I am Dear Sir Yr most obt Servt

Go: Washington

